CASE, Judge.
Petitioner sustained certain injuries as a result of a one-vehicle accident which occurred in New Mexico on 23 October 1969. A claim for benefits was filed with the Industrial Commission which issued its Findings and Award for Non-Compensable Cases on 9 June 1970 holding that petitioner was an independent contractor. Petitioner timely requested a hearing which was held and on 5 February 1971 the Commission issued its Decision upon Hearing and Findings and Award for Non-Compensable Case, again holding that petitioner was an independent contractor and that the Commission had no jurisdiction. A Request for Review was filed and on 3 May 1971 a Decision upon Review Affirming Decision upon Hearing and Findings and Award for Non-Compensable Case was issued by the Commission. This appeal followed.
The sole question presented for our consideration is:

Did the Industrial Commission of Arizona have jurisdiction in this matter?

It is elementary that a person seeking workmen’s compensation has the bur*582den of proving that he is an employee within the provisions of the Workmen’s Compensation Act. Ferrell v. Industrial Commission, 79 Ariz. 278, 288 P.2d 492 (1955). Our review of the evidence indicates that petitioner did not carry his burden. Petitioner contended that he was an employee but he adduced no evidence as to whom his employer might be.
The file reflects that petitioner was a self-employed truck driver who contracted to deliver merchandise for an agreed price and that the truck which he operated was his personal property.
Petitioner introduced into evidence a certificate of insurance with the Universal Underwriters Insurance Company which, upon a cursory reading, would seem to indicate that the said Universal had issued a “Workmen’s Compensation policy” to Motor Truck Owner’s Conference, Inc., of which organization petitioner was a member. A closer reading of said certificate, however, indicates that the policy, if any, which is evidenced by the certificate, provides coverage to its members and employees in accordance with Workmen’s Compensation Benefits which would be paid if the member were covered by the Workmen’s Compensation laws in such state.
We therefore hold that since petitioner did not establish that he was an employee, the Industrial Commission had no jurisdiction.
The award is affirmed.
STEVENS, P. J., and DONOFRIO, J., concur.